DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a free end portion of the slinger and at least one stop surface of the rotor inhibiting axial movement in the second axial direction (claim 22), both the ring of the rotor and the ring of the slinger having tabs (claim 30), a snap-fit connection between the rotor and the seal case (claim 31), and the ring of the slinger being between (as the ring itself cannot be considered to be positioned between the stop surfaces as claimed. See Figs. 5, etc.) stop surfaces of the rotor (claim 31). No new matter should be entered. Examiner notes that these drawing objections would likely be overcome upon correction of the related 112(a) rejections below.
Additionally Examiner notes that the drawing also fail to show the following related claimed subject matter of dependent claims 23-28, and 32-36 (i.e. they all relate to the alternate language from claims 22 and 31). For example the interfering portions including at least one protrusion associated with the ring of the rotor and the ring of the slinger being received between the at least one protrusion and the at least one stop surface (claim 22), the positioning the ring of the slinger between the stop surfaces of the rotor with a free end of the ring against at least one stop surface of the rotor (claim 32), positioning the ring of the slinger between barbs and stops of the rotor (claim 33 as dependent on claim 31), the snap-fit connection (i.e. between the rotor and the seal case as dependent on claim 31) including engaging at least one protrusion with a shoulder (claim 34), the at least one protrusion (of the snap-fit connection between the rotor and the seal case as dependent on claims 31 and 34) including at least one of the stop surfaces that the rotor or slinger is positioned between (claim 35), and the snap-fit connection (i.e. between the rotor and the seal case as dependent on claim 31) including engaging a plurality of barbs with a rim (claim 36), etc. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes that these drawing objections would likely be overcome upon correction of the related 112(a) rejections below.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 22 recites the limitation “a free end portion of one of the rings and at least one stop surface of the other ring inhibiting axial movement…”. This limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure only makes clear that Applicant had possession of the embodiment where a free end of a ring of the rotor and at least one stop surface of the slinger do such inhibiting, and not the alternate claimed embodiment where a ring of the slinger and at least one stop surfaces (i.e. plural stop surfaces) of a ring of the rotor. Appropriate correction is required. Examiner recommends Applicant claim “a free end portion of the ring of the rotor and at least one stop surface of the ring of the slinger inhibiting axial movement…”, and that subsequent recitations of “the one ring” should read “the ring of the rotor” and “the other ring” should read “the ring of the stator”.

Claims 22-29 fail to meet the written description requirement for the same reasons as claim 22 above. Appropriate correction is required. Examiner recommends Applicant amend the claims such that “the one ring” reads “the ring of the rotor” and “the other ring” reads “the ring of the stator”.

Claim 30 recites the limitation “the rings include a plurality of tabs”. This limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure only makes clear that Applicant had possession of the embodiment where the ring of the slinger has a plurality of tabs, and not the alternate claimed embodiment where a ring of the rotor also has tabs. Appropriate correction is required. Examiner recommends Applicant claim “a free end portion of the ring of the rotor and at least one stop surface of the ring of the slinger inhibiting axial movement…”, and that subsequent recitations of “the one ring” should read “the ring of the rotor” and “the other ring” should read “the ring of the stator”.

Claim 31 recites the limitation “positioning a ring of one of the rotor and the slinger between stop surfaces of the other of the rotor and the slinger”. This limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure only makes clear that Applicant had possession of the embodiment where a ring of the rotor is positioned between stop surfaces of the slinger, and not the alternate claimed embodiment where a ring of the slinger would be positioned between stop surfaces (i.e. plural stop surfaces) of the rotor. Appropriate correction is required. Examiner recommends Applicant claim “positioning a ring of the rotor between stop surfaces of the slinger” and amending any references to “one of the rotor and the slinger” to read “the rotor” and “the other of the rotor and the slinger” to read “the slinger”.

Claim 31 recites the limitation “engaging a snap-fit connection of the rotor and the seal case…”. This limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure only makes clear that Applicant had possession of the embodiment where the snap-fit connection is between the rotor and the slinger, not between the rotor and the seal case. Appropriate correction is required. Examiner recommends Applicant claim “engaging a snap-fit connection of the rotor and the slinger…”.

Claim 32 recites the limitation “contacting a free end of the ring against at least one stop surface…”.  Similar to the first 112(a) rejection above this limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure only makes clear that Applicant had possession of the embodiment where a ring of the rotor contacts a stop surfaces of the slinger, and not the alternate claimed embodiment where a ring of the slinger contacts a stop surfaces of the rotor. Appropriate correction is required. Examiner recommends correcting claim 31 as laid out above and amending any references to “one of the rotor and the slinger” to read “the rotor” and “the other of the rotor and the slinger” to read “the slinger”.

Claim 33 recites the limitation “positioning the ring between barbs and stops of the other of the rotor and the slinger”.  Similar to the first 112(a) rejection above this limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically the original disclosure only makes clear that Applicant had possession of the embodiment where a ring of the rotor is between barbs and stops of the slinger, and not the alternate claimed embodiment where a ring of the slinger is between barbs and stops of the rotor. Appropriate correction is required. Examiner recommends correcting claim 31 as laid out above and amending any references to “one of the rotor and the slinger” to read “the rotor” and “the other of the rotor and the slinger” to read “the slinger”.

Claim 34 recites the limitation “engaging the snap-fit connection includes engaging at least one protrusion with a shoulder”. This limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Similar to the second rejection of claim 31 above, the original disclosure only makes clear that Applicant had possession of the embodiment where the snap-fit connection is between the rotor and the slinger, not between the rotor and the seal case. And thus there is not sufficient support for the snap-fit connection, as dependent on claim 31, having a protrusion and shoulder. Appropriate correction is required. Examiner recommends Applicant correct claim 31 as recommended above.

Claim 35 recites the limitation “the at least one protrusion includes at least one of the stop-surfaces”. This limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Similar to the second rejection of claim 31 above, the original disclosure only makes clear that Applicant had possession of the embodiment where the snap-fit connection is between the rotor and the slinger, not between the rotor and the seal case. And thus there is not sufficient support for the protrusion of the snap-fit connection, as dependent on claim 31, including at least one of the stop surfaces of the slinger. Appropriate correction is required. Examiner recommends Applicant correct claim 31 as recommended above.

Claim 36 recites the limitation “engaging the snap-fit connection includes engaging a plurality of barbs with a rim”. This limitation is not sufficiently described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Similar to the second rejection of claim 31 above, the original disclosure only makes clear that Applicant had possession of the embodiment where the snap-fit connection is between the rotor and the slinger, not between the rotor and the seal case. And thus there is not sufficient support for the snap-fit connection, as dependent on claim 31, having a plurality of barbs and a rim. Appropriate correction is required. Examiner recommends Applicant correct claim 31 as recommended above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 25, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “the barbs”. This limitation is indefinite as it lacks antecedent basis and is unclear whether it was intended to be newly claimed here, or whether this claim was intended to depend in a claim that recited such (e.g. claim 19). Appropriate clarification and correction is required. For examination purposes Examine assumes Applicant intended to have claim 18 depend on claim 19 (or to depend on claim 12 and further claim that the at least one barb is a plurality of barbs).

Claim 25 recites the limitation “a second axial distance”. This limitation is indefinite as no other axial distance has been previously recited in the claims, and thus it is unclear whether this is merely used as a naming convention or if it requires there to also be a first axial distance (and if so what would it have to be). Accordingly the metes and bounds of this claim limitation are not clear. Appropriate clarification and correction is required. For examination purposes Examine assumes Applicant intended to claim “an axial distance”.

Claim 32 recites the limitation “against at least one stop surface…”. As plural stop surfaces have already been claims in claim 31, on which this claim relies, this recitation is indefinite as it is unclear whether it refers to one of the prior claimed stop surfaces or is an addition stop surface (such that at least three are now required). Appropriate clarification and correction is required. For examination purposes Examine assumes Applicant intended to claim “against at least one of the stop surfaces…”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10-11, 15-16, 21-25, 27-29, as best nderstood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason et al. (US 2011/0216993).
With regard to claim 1, Mason discloses a rotor (281, as seen in Fig. 4) for a railway roller bearing seal assembly (as disclosed in paragraphs [0001], [0002], etc. the device of Mason is capable of use in a roller bearing seal assembly of a rail car (i.e. a railway vehicle)), the rotor comprising: an annular body (i.e. the body of 281 as seen in Fig. 4) rotatable about a central axis (i.e. as 281 is described as a rotor in an annular bearing seal it is considered to be capable of this intended use/capability of rotating about the central axis of revolution of the illustrated cross-section in Fig. 4); a base portion of the annular body (as labeled in Examiner annotated Fig. 4 below); a radially outer ring (e.g. 282 or 283) of the annular body extending axially from the base portion (as seen in Fig. 4) in a first direction (i.e. axially to the right in Fig. 4) and including a first free end portion (i.e. the very tip thereof); a radially inner ring (284) of the annular body extending axially in the first direction (as seen in Fig. 4) and including a second free end portion (i.e. the very tip thereof), the radially inner ring spaced from the radially outer ring (as seen in Fig. 4) to receive a portion of a seal case therebetween (as seen in Fig. 4 the rotor of Mason is capable of this intended use/capability as there are portions 251 and 288 of seal case 247); an intermediate portion of the annular body (as labeled in Examiner annotated Fig. 4 below) connecting the radially inner and outer rings (as seen in Fig. 4) and spacing the radially inner ring in the first direction from the base portion (as seen in Examiner annotated Fig. 4 as it is axially there between and the radially inner ring is further to the axial right); a pocket (as labeled in Examiner annotated Fig. 4 below) of the annular body formed at least in part by the intermediate portion (as seen in Fig. 4); and a snap-fit portion (i.e. protruding “snap device” 287) of the annular body axially intermediate the base portion of the annular body and the second free end portion of the radially inner ring (as seen in Fig. 4), the snap-fit portion of the annular body configured to form a snap-fit connection with a snap-fit member of a slinger that extends into the pocket (as detailed in paragraph [0031] it is capable of this intended use/capability).


    PNG
    media_image1.png
    895
    841
    media_image1.png
    Greyscale

With regard to claim 2, Mason discloses that the snap-fit portion of the annular body includes a juncture of the intermediate portion and the radially inner ring (as seen in Fig. 4).

With regard to claim 3, Mason discloses that the snap-fit portion includes a shoulder of the annular body (i.e. the shoulder of 287, which as seen in Fig. 4 is part of the annular body).

With regard to claim 4, Mason discloses that the snap-fit portion of the annular body includes a surface extending perpendicular to the central axis (e.g. one of the two radially extending surfaces defining 287 as seen in Fig. 4) and configured to engage a snap-fit portion of the slinger (as seen in Fig. 4, described in paragraph [0031], etc. it is configured to/capable of engaging snap-fit portion (297) of a slinger).

With regard to claim 6, Mason discloses that the base portion of the annular body includes a first surface (i.e. the surface proximate reference line 286 in Fig. 4) configured to be positioned adjacent a cone of a bearing assembly (as seen in Fig. 4 it is capable of this intended use/capability as it is actually shown positioned adjacent such (238)); wherein the snap-fit portion of the annular body includes a second surface (i.e. the leftmost radial extending surface of 287 as seen in Fig. 4) extending transverse to the central axis (as seen in Fig. 4) to engage the snap-fit member of the slinger (as seen in Fig. 4 it is capable of this intended use/capability as it is actually shown to be capable of such. Additionally see paragraph [0031]), wherein the first and second surfaces are axially separated by a first distance (as seen in Fig. 4); and wherein the first and second free end portions of the radially inner and outer rings are axially separated by a second distance (as seen in Fig. 4) substantially equal to or greater than the first distance (as seen in Fig. 4). 

With regard to claim 10, Mason discloses that the annular body has a unitary, one-piece construction (as seen in Fig. 4).

With regard to claim 11, Mason discloses a slinger (265, as seen in Fig. 4) for a railway roller bearing seal assembly (as disclosed in paragraphs [0001], [0002], etc. the device of Mason is capable of use in a roller bearing seal assembly of a rail car (i.e. a railway vehicle)), the slinger comprising: an annular body (i.e. the body of 265) rotatable about a central axis (i.e. as 265 is described as a flinger in an annular bearing seal and is attached to a rotating member (260) it is considered to be capable of this intended use/capability of rotating about the central axis of revolution of the illustrated cross-section in Fig. 4); a radially inner ring (257) of the annular body (as seen in Fig. 4) having an opening (i.e. the opening defined by 279 as seen in Fig. 4) sized to receive a wear ring (as seen in Fig. 4 it is capable of this intended use/capability as it is shown receiving wear ring 260); a radially outer ring (261) of the annular body (as seen in Fig. 4) spaced from the radially inner ring (as seen in Fig. 4) to receive a portion of a rotor between the radially inner and outer rings (as seen in Fig. 4 it is capable of this intended use limitation/capability as it is shown receiving 202, 283, 284 of rotor 281); an intermediate portion (259) of the annular body (as seen in Fig. 4) connecting the radially inner and outer rings (as seen in Fig. 4); at least one radially outwardly extending protrusion (as labeled in Examiner annotated Fig. 4 above) of the radially inner ring configured to form a snap-fit engagement with the rotor (as seen in Fig. 4 and described in paragraph [0031] it is capable of this intended use/capability).

With regard to claim 15, Mason discloses that the annular body includes at least one stop surface (as labeled in Examiner annotated Fig. 4 above) spaced axially from the at least one protrusion along the radially inner ring (as seen in Fig. 4 it is spaced axially to the right of the protrusion and along the inner ring) to receive a portion of the rotor therebetween (as seen in Fig. 5 it meets this intended use limitation/capability as it is a surface and can receive an element of some rotor it could be used with, and as explicitly shown in Fig. 4 it can receive element 287 of rotor 281).

With regard to claim 16, Mason discloses that the at least one stop surface is intermediate the intermediate portion and the at least one protrusion in a first axial direction (as seen in Fig. 4 as it is to the right of the protrusion and to the left of the intermediate portion).

With regard to claim 21, Mason discloses a bead (i.e. the protrusion adjacent to reference line 286 as seen in Fig. 4) of the body on an opposite side of the intermediate portion from the inner ring (as seen in Fig. 4 it is on an outer radial side of the intermediate portion from the inner ring that is at an inner radial side), the bead configured to limit radial movement of another slinger stacked on the intermediate portion (Examiner notes that this is an intended use limitation and is given little patentable weight as bead of the slinger of Mason is capable of radially preventing movement with some other slinger it anticipates such. In the instant case it is capable of limiting radial movement of any element that is placed next to it including some other slinger).

With regard to claim 22, Mason discloses a seal assembly (as seen in Fig. 3) for a railway roller bearing (as disclosed in paragraphs [0001], [0002], etc. the device of Mason is capable of use in a roller bearing seal assembly of a rail car (i.e. a railway vehicle)), the seal assembly comprising: a seal case (including 147, 129, etc.); a rotor (181) and a slinger (165) rotatable relative to the seal case about a central axis (i.e. as 181 and 165 are described as a rotor and a flinger in an annular bearing seal and are attached to a rotating member (160) they are considered capable of rotating about the central axis of revolution of the illustrated cross-section in Fig. 3); interfering portions (e.g. 185 and 167, or 187 and the corresponding groove described in paragraph [0025]) of the rotor and the slinger limiting axial movement of the rotor and slinger relative to one another in a first axial direction (as seen in Fig. 3 as they overlap in the axial direction and thus are capable of the claimed capability); rings of the rotor (i.e. ring 184) and the slinger (i.e. ring 155) that tightly engage one another (as seen in Fig. 3) upon the rotor and slinger receiving a wear ring (as seen in Fig. 3 the seal assembly is capable of such as it is shown receiving wear ring 160) so that that the rotor and slinger rotate with the wear ring (as seen in Fig. 3 and as described in paragraph [0022]-[0025], etc. as they rotor and slinger/flinger are installed together and thus can rotate together with respect to the stator seal case); and a free end portion of one of the rings (i.e. free end portion of 184 or free end portion of 155) and at least one stop surface of the other ring (i.e. the portion of 155 contacting the free end of 184, or the portion of 184 contacting the free end of 155 (respectively)) inhibiting axial movement of the rotor and the slinger relative to one another in a second axial direction opposite the first axial direction (as seen in Fig. 3 as they overlap in the axial direction and thus are capable of the claimed capability).

With regard to claim 23, Mason discloses that the interfering portions include at least one protrusion (187) associated with the other ring and the one ring is received between the at least one protrusion and the at least one stop surface (as seen in Fig. 3).

With regard to claim 24, Mason discloses that the interfering portions include a shoulder associated with the one ring (as labeled in Examiner annotated Fig. 3 below).


    PNG
    media_image2.png
    632
    646
    media_image2.png
    Greyscale

With regard to claim 25, Mason discloses that the other ring includes a radial surface (as labeled in Examiner annotated Fig. 3 above) of the interfering portions (as seen in Fig. 3) spaced from the at least one stop surface a second axial distance (i.e. as they are axially spaced apart) sized to permit the one ring to tightly fit between radial surface and the at least one stop surface (as Fig. 3 shown them installed such that it is at least relatively tightly fit therebetween).

With regard to claim 27, Mason discloses that the rotor includes the one ring and the slinger includes the other ring (as seen in Fig. 3 and in light of the two interpretations in the rejection of claim 22 above).

With regard to claim 28, Mason discloses that the rotor includes an outer ring (182) and an intermediate portion (including at least 186) connecting the outer ring and the one ring (as seen in Fig. 3) that extends obliquely to the outer ring (as seen in Fig. 3 at least at the curved portion thereof) and the one ring (as seen in Fig. 3 at least at the curved portion thereof); and wherein the interfering portions include a juncture between the intermediate portion and the one ring (as seen in Fig. 3 at least where 185 meets 155).

With regard to claim 29, Mason discloses that the interfering portions include at least one snap-fit connection between the rotor and the slinger (as seen in Fig. 3 and described in paragraph [0025] due to element 187).

Claims 11-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hargraves et al. (US 2018/0355918).
With regard to claim 11, Hargraves discloses a slinger (610, as seen in Fig. 6A-8) for a railway roller bearing seal assembly (as disclosed in paragraphs [0025], etc. the device of Hargraves is capable of use in a roller bearing seal assembly of a rail car (i.e. a railway vehicle)), the slinger comprising: an annular body (i.e. the body of 610) rotatable about a central axis (i.e. as 610 is described as a slinger in an annular bearing seal and is attached to a rotating member (140) it is considered to be capable of this intended use/capability of rotating about the central axis of revolution of the illustrated cross-section in Fig. 6C, etc.); a radially inner ring (612) of the annular body (as seen in Fig. 6C, etc.) having an opening (i.e. the opening defined by 613 as seen in Fig. 6C) sized to receive a wear ring (as seen in Fig. 6C it is capable of this intended use/capability as it is shown receiving wear ring 140); a radially outer ring (214) of the annular body (as seen in Fig. 6C) spaced from the radially inner ring (as seen in Fig. 6C) to receive a portion of a rotor between the radially inner and outer rings (as seen in Fig. 6C it is capable of this intended use limitation/capability as it is shown receiving rotor 220); an intermediate portion (216) of the annular body (as seen in Fig. 6C) connecting the radially inner and outer rings (as seen in Fig. 6C); at least one radially outwardly extending protrusion (660) of the radially inner ring configured to form a snap-fit engagement with the rotor (as seen in Fig. 6C as it is capable of this intended use/capability due to the projecting nature of the protrusions depending with what rotor it is used with).

With regard to claim 12, Hargraves discloses that the at least one protrusion includes at least one barb (as seen in Figs. 6C, etc. each 660 can be considered a barb as it is a relatively sharp projection with its point oblique to something else).

With regard to claim 19, Hargraves discloses that the at least one protrusion includes a plurality (as disclosed in paragraph [0052] there are a plurality of the projections) of barbs (as seen in Figs. 6C, etc. each 660 can be considered a barb as it is a relatively sharp projection with its point oblique to something else) spaced apart about the radially inner ring of the annular body (as seen in Fig. 6D).

With regard to claim 20, Mason discloses that the radially inner ring includes a tapered collar portion (i.e. each of 660 is a tapered collar portion); and wherein the tapered collar portion includes the at least one protrusion (as seen in Figs. 6C, 6D, etc.).

Claims 22, 26, 31, 34, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebe et al. (US 2019/0360532).
With regard to claim 22, Liebe discloses a seal assembly (as seen in Figs. 20-25) for a railway roller bearing (as disclosed in paragraphs [0001], [0002], etc. the device of Liebe is capable of use in a roller bearing seal assembly of a rail car (i.e. a railway vehicle)), the seal assembly comprising: a seal case (including712 and/or 704); a rotor (706) and a slinger (710) rotatable relative to the seal case about a central axis (i.e. as 706 and 710 are described as a rotor and a slinger in an annular bearing seal and are attached to a rotating member (768) they are considered capable of rotating about the central axis of revolution of the illustrated cross-section in Fig. 20. Additionally see paragraphs [0065], etc. describing the positive (i.e. rotational) locking therebetween); interfering portions (e.g. the surfaces where 720 and 722 meet) of the rotor and the slinger limiting axial movement of the rotor and slinger relative to one another in a first axial direction (as seen in Fig. 20 as they overlap and contact one another at least friction limits relative axial movement in one axial direction at least under some conditios); rings of the rotor (i.e. ring 720) and the slinger (i.e. ring 722) that tightly engage one another (as seen in Fig. 20) upon the rotor and slinger receiving a wear ring (as seen in Fig. 20 the seal assembly is capable of such as it is shown receiving wear ring 768) so that that the rotor and slinger rotate with the wear ring (as seen in Fig. 20 and as described in paragraph [0065], etc. as they rotor and slinger are installed together and thus can rotate together with respect to the stator seal case); and a free end portion of one of the rings (i.e. 750) and at least one stop surface of the other ring (i.e. 754) inhibiting axial movement of the rotor and the slinger relative to one another in a second axial direction opposite the first axial direction (as seen in Fig. 20 as they abut and overlap in the axial direction they thus prevent relative axial movement in an axial left direction (in Fig. 20)).

With regard to claim 26, Liebe discloses that the at least one stop surface includes a plurality of stop surfaces angularly spaced about the other ring (as seen in Figs. 21, 22, 24, etc. as there are a plurality of circumferentially spaced stop surfaces defined by the plurality of openings 742).

With regard to claim 31, Liebe discloses (in at least the embodiment of Figs. 20-26 and its related description) a method of assembling (as seen in Figs. 20-26 as it is shown as assembles, and as it disclose using a similar method of assembling 400 as disclosed with respect to the embodiment of Fig 11-17 and as further details in paragraphs [0050], [0062], etc.) a seal assembly (700, as seen in Figs. 20-26) for a railway roller bearing (Examiner notes that the railway roller bearing is not interpreted to be required for infringement to occur, but rather that the method can be used to assemble a seal assembly which is capable of being used in a railway roller bearing. Liebe still explicitly discloses such in paragraphs [0059], etc.), the method comprising: positioning a rotor (706, seen in Fig 20, etc. and described in paragraph [0062] as positioned) and a slinger (710, seen in Fig 20, etc. and described in paragraph [0063] as positioned) on opposite sides (i.e. opposite axial sides as seen in Fig. 20, etc.) of a seal case (704 with 712); positioning a ring of one of the rotor and the slinger (i.e. ring 720 of the rotor, shown in Figs. 20, etc. and described in paragraphs [0062], [0063], etc. as positioned) between stop surfaces of the other of the rotor and the slinger (i.e. surfaces 752 and the labeled portion in Examiner annotated Fig. 22 below); and engaging a snap-fit connection (708, shown as engaged in Fig. 20, described in paragraphs [0063], etc.) of the rotor and the seal case (as seen in Figs. 20, described in paragraphs [0063], etc.) that locks the ring between the stop surfaces (as seen in Fig. 20, etc. as the connection “locks” the ring between the stop surface via the interference between the barbs (740) and the stop surfaces which prevents excessive axial movement therebetween) and permits the rotor and slinger to rotate relative to the seal case (see paragraphs [0009], [0064], etc. disclosing the relative rotation therebetween and how the slinger and rotor are stationary with respect to one another).


    PNG
    media_image3.png
    397
    567
    media_image3.png
    Greyscale


With regard to claim 34, Liebe discloses that engaging the snap-fit connection includes engaging (shown as engaged in Fig. 20, described as such in paragraphs [0062], etc.) at least one protrusion (i.e. at least one of the barbs (780)) with a shoulder (as labeled in Examiner annotated Fig. 26 below).

    PNG
    media_image4.png
    335
    604
    media_image4.png
    Greyscale


With regard to claim 36, Liebe discloses that engaging the snap-fit connection includes engaging (as seen in Figs. 20, described in paragraphs [0062], etc.) a plurality of barbs (780) with a rim (as labeled in Examiner annotated Fig. 20 below).

    PNG
    media_image5.png
    596
    584
    media_image5.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 2011/0216993) alone.
With regard to claim 5, Mason appears to disclose that the snap-fit portion extends without interruption around the annular body (i.e. as the body is disclosed as annular and as seen in Fig. 4), but is silent as to and thus fails to explicitly disclose such. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Mason such that the snap-fit portion extends without interruption around the annular body as Examiner hereby takes Official Notice that the art is replete rotors of bearing seals being completely annular. Such a modification would provide the expected results of ease of manufacturing as interrupted elements require additional machining and/or more complicated manufacturing methods to produce.

With regard to claim 7, Mason discloses that the intermediate portion comprise inclined portions (i.e. the curved portion where it joins the various rings as seen in Fig. 4), but fails to discloses that the intermediate portion includes a frustoconical wall connecting the radially outer and inner rings. However it would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Mason such that the intermediate portion includes a frustoconical wall connecting the radially outer and inner rings as a change in the shape of a prior art device is a design consideration within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 2011/0216993) in view of Liebe et al. (US 2019/0360532).
With regard to claim 8, Mason fails to disclose that the second free end of the radially inner ring is axially beyond the first free end of the radially outer ring in the first direction.
Liebe discloses a similar rotor (16, as seen in Figs. 2, etc.) that the second free end (i.e. the free tip/end thereof as seen in Figs. 2, etc.) of the radially inner ring (112) is axially beyond the first free end (i.e. the free tip/end thereof as seen in Figs. 2, etc.) of the radially outer ring (100) in the first direction (i.e. to the right in Fig. 2).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Mason such that the second free end of the radially inner ring is axially beyond the first free end of the radially outer ring in the first direction as taught by Liebe. Such a modification would provide the expected benefit of more secure attachment of the rotor and slinger and thereby reducing the risk of separation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (US 2011/0216993) in view of Mason et al. (US 2008/0226212).
With regard to claim 9, Mason (‘993) fails to disclose that the second free end of the radially inner ring includes a tapered surface extending transverse to the central axis.
Mason (‘212) disclose a similar rotor (81, as seen in Figs. 2, etc.) having a radially inner ring (84) with a second free end (i.e. the tip of 84 as seen in Fig. 2, etc.) of the radially inner ring includes a tapered surface (i.e. the curved portion at the distal end thereof which as it reduced the radial thickness of the ring is considered a taper) extending transverse to the central axis (as seen in Figs. 2, etc.).
It would have been considered obvious to one having ordinary skill in the art, at the time of filing, to have modified the device of Mason (‘993) such that the second free end of the radially inner ring includes a tapered surface extending transverse to the central axis as taught by Mason (‘212). Such a modification would provide the expected benefit of reducing the likelihood of scratching/damaging parts the rotor may contact with sharp corners, making installation easier as it would be less likely to bind or dig into the slinger or other parts it is intended to be installed with, etc..

Allowable Subject Matter
Claims 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Recommendations/Comments
In the interest of advancing prosecution Examiner recommends correcting the above 112(a) and 112(b) rejections as suggested by Examiner, canceling claims 1-10 (or perhaps incorporating them into an allowable combination claim as it does not appear the features of the rotor itself can easily be distinguished from prior art rotors), incorporating one of claims 13-14 or 17-18 into claim 11, incorporating claim 30 into claim 22, and incorporating claims 32 or 33 into claim 31.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and includes additional examples of similar bearing seals and methods including similar rotors and slingers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675